Citation Nr: 1215308	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  00-18 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for thoracic spine strain.

2.  Whether the injuries the Veteran sustained in a September 1971 automobile accident were incurred in the line of duty.  


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to May 1973.  

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the White River Junction, Vermont and Wilmington, Delaware Regional Offices (ROs) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the White River Junction, Vermont RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an August 2010 rating decision, the RO granted service connection for thoracic strain and assigned a 10 percent rating effective September 29, 2009.  The assignment of the rating was based on the findings of a January 2010 VA examination.  These findings tended to show a mild level of thoracolumbar spine limitation of motion.

Subsequently, in January 2011, the Veteran's thoracic spine disability was evaluated by a physical therapist.  Although it is not entirely clear which of the physical therapists specific range of motion findings apply to the thoracolumbar spine, she generally found that the Veteran had a significant loss of lumbar range of motion in all directions.  This finding suggests that the Veteran's thoracic spine disability may have increased in severity since the January 2010 VA examination.  Accordingly, a remand is necessary to afford the Veteran a new VA examination to assess the current severity of the disability.  Prior to affording the Veteran the examination, the RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for thoracic spine disability since September 2009 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  

Regarding, the issue of whether the September 1971 auto accident was incurred in the line of duty, it does not appear that the RO attempted to obtain the Veteran's service personnel file to see if it might contain a line of duty determination in relation to the accident.  Also, in an August 2003 statement, the Veteran indicated that the Connecticut State Police made a report of the accident in September 1971.  It does not appear that the RO attempted to obtain a copy of this report, however.  Additionally, although the Veteran reported in the August 2003 statement that he received treatment at "some Hartford hospital" and the RO made an initial attempt to obtain records from "Hartford Hospital", a notation in the service treatment records indicates that the Veteran actually received treatment at "some hospital in Enfield, Connecticut."   

On remand, the RO/AMC should obtain a copy of the Veteran's personnel file and review it to determine whether it contains any line of duty determination in relation to the September 1971 accident.  The RO/AMC should also attempt to obtain a copy of the police report from the Connecticut State Police pertaining to the accident.  Additionally, the RO/AMC should ask the Veteran to identify the name of the hospital in or near Enfield, Connecticut where he was treated following the September 1971 accident.  The RO/AMC should then attempt to obtain these treatment records.  If the Veteran is unable to provide the name of the hospital, the RO/AMC should, attempt to obtain records of the post-accident treatment from Johnson Memorial Medical Center in Stafford Springs, Connecticut.     

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a complete copy of the Veteran's service personnel records.

2.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for thoracic spine disability since September 2009 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  

3.  The RO/AMC should ask the Veteran to identify the name of the hospital at which he was treated following the September 1971 accident.  If he is able to identify the specific hospital, the RO/AMC should make reasonable efforts to obtain records of the treatment the Veteran received following the accident.  If he is not able to identify the specific hospital, the RO/AMC should make reasonable efforts to obtain records of the treatment received following the accident from the Johnson Memorial Medical Center in Stafford Springs, Connecticut.  

4.  The RO/AMC should make reasonable efforts to obtain the police report from the Connecticut State police   documenting the Veteran's September 1971 accident.  Appellant's assistance should be requested as needed.

5.  The Veteran should be afforded a VA orthopedic examination to assess the current severity of his thoracic spine disability.  The examiner is to be provided access to the claims folder.  The examiner must specify in the report that the claims file records have been reviewed.  In accordance with the latest worksheets for thoracolumbar spine disability, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.  

The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

6.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.   

7.  The RO/AMC should then readjudicate the claims.  If any remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


